Examiner’s Comment
Since previously withdrawn claim includes the limitations of the allowed claim 13, the restriction requirement regarding claim 35 is hereby withdrawn and claim 35 is rejoined and allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior arts do not disclose a power distributor controlled such that the total output of the power distributor is essentially equal to the total power in every operating state. The specification defines essentially equal to the total as a deviation by a maximum of 5 percent and therefore this phrase is definite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761